t c no united_states tax_court herbert c elliott petitioner v commissioner of internal revenue respondent docket no filed date on date a form_1040 was submitted by an attorney a on behalf of p for the taxable_year which would have been timely the submission of the return by a did not comply with the requirements of sec_1_6012-1 income_tax regs p contends that irrespective of the regulations the return was timely filed under 237_f2d_830 5th cir which this court followed in 28_tc_817 both miller and booher were decided under the code the code and the regulations thereunder provide a different framework held because the form_1040 submitted on behalf of p was not signed as required by sec_1 a income_tax regs it did not constitute a valid_return held further sec_1_6012-1 income_tax regs is valid held further p is liable for the addition_to_tax under sec_665l a i r c for john h trader for petitioner dennis r onnen for respondent - dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge powell special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure by a separate notice_of_deficiency respondent also determined deficiencies in petitioner's and federal income taxes the parties stipulated that the substantive issues for all years are identical and that the substantive issues for the tax_year would be determined by the opinion rendered for the taxable years and the substantive issues for and were decided adversely to petitioner in elliott v commissioner tcmemo_1997_294 affd per curiam without published opinion 149_f3d_1187 8th cir the issues remaining for the taxable_year are whether respondent is barred by the statute_of_limitations from assessing the tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - and whether petitioner is liable for the addition_to_tax under sec_665l1 a for findings_of_fact petitioner resided in kansas city missouri at the time his petition was filed petitioner requested and received an extension to file his federal_income_tax return on date the internal_revenue_service irs received a form_1040 submitted in petitioner's name petitioner did not sign the form_1040 rather it was signed herbert c elliott by john h trader under power_of_attorney and submitted by mr trader petitioner's attorney there was no form_2848 power_of_attorney and declaration of representative or other power_of_attorney accompanying the form_1040 and there is no evidence that mr trader or petitioner obtained the consent of the district_director for mr trader to file the return as an agent for petitioner at the time mr trader signed and submitted the form_1040 he did not have a written power_of_attorney from petitioner to file a return for the taxable_year on date the irs returned the form_1040 to mr trader and requested that he return the form with a copy of the power_of_attorney mr trader received the form_1040 and the request however the form q4e- and the letter request were put in a file and not returned to the irs until date on or about date mr trader resubmitted the form_1040 and enclosed a form_2848 power_of_attorney that was improperly filled out subseguently mr trader correctly filled out the form_2848 and submitted it to the irs on a date that is not contained in the record respondent issued a notice_of_deficiency for petitioner's taxable_year on date opinion statute_of_limitations petitioner contends that his federal_income_tax return for was filed on date when the form_1040 was submitted by mr trader and respondent is therefore barred by the statute_of_limitations from asserting a deficiency for to the contrary respondent contends that the form_1040 submitted by mr trader was not a valid_return and therefore the period for assessment is not barred generally an assessment of taxes must be made within years after the return was filed whether or not such return was filed on or after the date prescribed sec_6501 sec_6011 provides that any person made liable for any_tax shall make a return according to the forms and regulations prescribed by the secretary a return required to be filed - shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_6065 see also 41_bta_700 affd 118_f2d_644 1st cir wallace v commissioner tcmemo_1975_133 sec_6061 provides that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary the regulations promulgated under sec_6061 require that each individual shall sign the income_tax return required to be made by him except that the return may be signed for the taxpayer by an agent who is duly authorized in accordance with paragraph a or b of sec_1_6012-1 to make such return sec_1_6061-1 income_tax regs ’ sec_1_6012-1 income_tax regs provides inter alia that in addition a return may be made by an agent if the taxpayer requests permission in writing of the district_director and the district_director determines that good cause exists for permitting the return to be so made whenever a return is made by an agent it must be sec_1_6012-1 income_tax regs applies to returns of nonresident_alien individuals and is not relevant here sec_1_6012-1 income_tax regs also sets forth the rules for making a return by an agent for persons under disabilities or out of the country for at least days petitioner does not contend that either of these provisions applies accompanied by a power_of_attorney or copy thereof authorizing him to represent his principal in making executing or filing the return a form_2848 when properly completed is sufficient failure to satisfy the reguirements for filing a return is fatal to the validity and the timeliness of the return see plunkett v commissioner supra as we noted in 72_tc_818 tt is well established that the filing of an unsigned return form is not the filing of a return and does not start the running of the statute_of_limitations against respondent see also 281_us_245 hamilton v commissioner tcmemo_1954_118 affd per curiam 232_f2d_891 6th cir the question here is whether the form_1040 submitted by mr trader in date constitutes a return petitioner did not sign the form and the execution of the form by mr trader did not satisfy the signature requirements of the regulations for signing a return by an agent in particular there was no power_of_attorney attached to the return as originally submitted the form_1040 submitted in date by mr trader did not we are not concerned here with whether the resubmission of the form_1040 on date constituted a valid_return the notice_of_deficiency was mailed on date the question then focuses on whether a return was filed prior to date years prior to the mailing of the notice_of_deficiency see sec_6501 - constitute a signed return under sec_1_6012-1 income_tax regs petitioner does not directly attack the validity of sec_1_6012-1 income_tax regs rather petitioner relies upon 237_f2d_830 5th cir affg in part revg in pertinent part and remanding tcmemo_1955_112 to support his position in miller the taxpayer submitted returns that he did not sign for the year the taxpayer had his wife sign the return for him see id pincite this was done at the taxpayer's direction and in front of his accountant all of the inscriptions were affixed by the taxpayer's wife upon his oral authorization and direction at the place on the return pointed out by the accountant who had prepared the return id the court_of_appeals for the fifth circuit held that where as here a return complete in form signed in the taxpayer's name by one purporting to have authority and who actually had such authority was filed we find no basis for holding that this was no such return as would commence the running of the statute_of_limitations id pincite in 28_tc_817 this court adopted the reasoning of the court_of_appeals for the fifth circuit in miller v commissioner supra and in 99_tc_342 affd sub nom davis v commissioner 68_f3d_1129 9th cir we reiterated that position --- - booher arose under the code provisions and for reasons discussed infra we do not believe that it is controlling under the code and subsequent enactments lombardo involved the situation where a taxpayer sought to disavow the filing of a return the court held that the taxpayer had not carried his burden of showing that the filing of his return and affixing of his signature by an agent was not authorized lombardo v commissioner supra pincite in making this determination we relied on 697_f2d_85 2d cir in that case the court_of_appeals for the second circuit applied the doctrine_of estoppel to preclude the taxpayer from denying that she had executed the return in lombardo we also referred to both miller and booher this reference however was not necessary to the rationale of our holding and was essentially dictum in lombardo unlike the present case the taxpayer's agent timely filed the return under authority duly granted by a power_of_attorney that was signed by the taxpayer and attached to the return booher relies upon miller the holding in miller v commissioner f 2d pincite was predicated on the view that there was no specific authorization in the statute under the code for the commissioner to specify by regulations what constitutes a return see miller v commissioner supra pincite where the court_of_appeals noted that under the code --- - the statutory grant of power to the treasury to issue regulations does not touch upon the matter of the execution or making of the return but covers only the extent and detail in which the items of gross_income and the deductions and credits and such other information for the purpose of carrying out the provisions of this chapter are to be stated the court recognized however that such authority existed in sec_6061 of the code see id pincite n as we have previously pointed out sec_6061 specifically authorizes the secretary to issue regulations governing the signing of a return thus the statutory landscape that was crucial to the reasoning in miller was altered by sec_6061 of the code we think the cases of miller booher and lombardo are all factually distinguishable from the present case there still may be a question whether the provisions of sec_1_6012-1 income_tax regs are valid this is a legislative_regulation and is entitled to greater deference than interpretive regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir we accord legislative regulations the highest level of judicial deference see 467_us_837 see also 62_f3d_48 2d cir legislative regulations can only be set_aside by a court if they are arbitrary capricious or clearly contrary to the statute 99_tc_180 -- - citing 415_us_199 affd 7_f3d_447 5th cir the regulation is not contrary to the language of any statute governing the filing of tax returns furthermore respondent has a definite interest in the manner of the execution of tax returns it affects as here the period of limitations furthermore as noted supra returns must be verified under penalties of perjury see sec_6065 criminal liabilities are affixed to the jurat on tax returns see eg sec_7206 the requirements of sec_1_6012-1 income_tax regs ensure that both the civil and criminal liabilities are not circumvented under these circumstances we cannot say that the provisions of sec_1_6012-1 income_tax regs are arbitrary capricious or contrary to the statutory provisions and we hold that the regulation is valid the execution of the form_1040 by mr trader in date did not comply with sec_1_6012-1 income_tax regs accordingly the notice_of_deficiency was issued within the year period and respondent was not barred by the statute_of_limitations from issuing the notice_of_deficiency for petitioner's taxable_year addition_to_tax under sec_6651 a sec_6651 imposes an addition_to_tax for failing to file a timely income_tax return unless such failure_to_file is due to reasonable_cause and not due to willful neglect the addition_to_tax i sec_5 percent of the amount required to be reported on the return for each month or fraction thereof during which such failure_to_file continues not to exceed percent in the aggregate see sec_6651 the question whether failure to timely file is due to reasonable_cause and not willful neglect is one of fact on which petitioner bears the burden_of_proof see rule a 469_us_241 petitioner's argument regarding the imposition of the sec_6651 addition_to_tax is contained in the following sentence in that petitioner's income_tax return was timely filed it follows that petitioner is not liable for this penalty we have found that petitioner's return was not timely filed moreover as united_states v boyle supra makes clear while a taxpayer may entrust the filing of a tax_return to an agent the taxpayer does so at his or her own risk respondent's determination of the addition_to_tax under sec_6651 for is sustained decision will be entered for respondent
